Citation Nr: 1106980	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-22 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a chronic respiratory 
disorder including asthma and seasonal allergies.

3.  Entitlement to service connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to October 
2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
In November 2010, the Veteran testified at a hearing before the 
undersigned.

The claims of service connection for a right hand disorder and a 
chronic respiratory disorder including asthma and seasonal 
allergies are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In November 2010, prior to the promulgation of a decision in the 
appeal, VA received notification from the Veteran that he wanted 
to withdraw his appeal of the denial of his claim of service 
connection for bilateral pes planus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the issue 
of entitlement to service connection for bilateral pes planus 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

Here, the Veteran in a November 2010 statement withdrew his 
appeal of the denial of his claim of service connection for 
bilateral pes planus.  Therefore, there remains no allegation of 
error of fact or law for appellate consideration with respect to 
this issue.  Accordingly, the Board does not have jurisdiction to 
review it and the appeal as to this issue is dismissed.


ORDER

The appeal of the denial of service connection for bilateral pes 
planus is dismissed.


REMAND

As to the claim of service connection for a chronic respiratory 
disorder including asthma and seasonal allergies, the Veteran at 
his November 2010 hearing testified that he received his post-
service treatment for this disorder at Davis-Monthan Air Force 
Base and, in the last year, at the Tucson VA Medical Center.  
While a review of the record on appeal reveals treatment records 
from Davis-Monthan Air Force Base dated through 2007, it does not 
contain any of his more contemporaneous medical records from this 
facility or any of his records from the Tucson VA Medical Center.  
Therefore, the Board finds that a remand is required to obtain 
these records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed 
to have constructive notice of VA treatment records); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on notice 
of their existence and has a duty to assist the Veteran to 
attempt to obtain them). 

Also as to the  claim of service connection for a chronic 
respiratory disorder including asthma and seasonal allergies, the 
Board notes that not only did the Veteran testify that he was 
diagnosed with exercise induced asthma in approximately 1992 or 
1993 but service treatment records dated in December 1994 confirm 
that he was diagnosed with such a disorder.  Service treatment 
records also document the Veteran's complaints and treatment for 
allergies in 1993 as well as for upper respiratory infections on 
a number of occasions throughout his service.  Moreover, a 
September 1993 document entitled Clinical Occupational Health 
Examination also noted that one of the risks that Veteran 
incurred by working with the materials he did as an aircraft 
structural mechanic was damage to his respiratory system.  
Additionally, post-service treatment records from Davis-Monthan 
Air Force Base also document the Veteran's continued complaints 
and treatment for respiratory problems including allergic 
rhinitis.  In addition, the Board finds that the appellant's 
testimony is competent and credible evidence of his having 
continued problems with shortness of breath after service because 
these symptoms are observable by a lay person.  See Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 
(2002).  

Given the above medical history, as well as the appellant's 
competent and credible testimony regarding having continued 
problems with shortness of breath since service, the Board finds 
that a remand for a VA examination to ascertain the origin or 
etiology of his current respiratory disorders is required.  See 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

As to the claim of service connection for a right hand disorder, 
the Board notes that not only did the Veteran testify that he 
sought treatment for loss of strength and fine motor coordination 
in his right hand while on active duty, but service treatment 
records dated in 1989 and 2000 document his treatment for these 
complaints.  Service treatment records also document the 
Veteran's complaints and treatment following a subsequent 
September 1993 injury to his right fifth finger.  In addition, 
the Board finds that the appellant's testimony competent and 
credible evidence regarding having continued problems with loss 
of strength and fine motor coordination in his right hand since 
active duty because these symptoms are observable by a lay 
person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra. 

Given the above medical history, as well as the appellant's 
competent and credible testimony regarding having continued 
problems with loss of strength and fine motor coordination in his 
right hand since service, the Board finds that a remand for a VA 
examination to ascertain the origins or etiology of his current 
right hand disorder is also required.  See 38 U.S.C.A. 
§ 5103A(d); McLendon, supra. 

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should obtain and associate with 
the record all of the Veteran's post-2007 
treatment records from Davis-Monthan Air 
Force Base and all of his post-2000 records 
from the Tucson VA Medical Center.  If any 
of the pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should clearly 
be documented in the claims files and the 
claimant notified in writing.  Because 
these are Federal records, if they cannot 
be secured, a written unavailability 
memorandum must be prepared and added to 
the claims folders and the Veteran provided 
with a copy of that memorandum as well as 
offered an opportunity to respond.

2.	After undertaking the above development to 
the extent possible, the RO/AMC should 
provide the Veteran with a VA examination 
by a pulmonologist to ascertain the 
etiology of his current respiratory 
disorders.  The claims folder is to be 
provided to the examiner for review in 
conjunction with the examination and the 
examination report should reflect that the 
examiner reviewed the claims folders.  All 
needed testing, including a pulmonary 
function test, should be undertaken.  After 
a review of the claims folders and an 
examination of the Veteran, the examiner 
should provide answers to the following 
questions:

(a)	What are the diagnoses of 
all of the Veteran's current 
respiratory disorders?

(b)	Is it at least as likely as 
not that any of the Veteran's 
current upper respiratory 
disorders were caused by his 
military service including his 
documented exposure to hazardous 
materials that can cause 
respiratory disorders during his 
twenty years of active duty as an 
aircraft structural mechanic?

Note 1:  In providing answers to the above 
questions, the examiner should comment on 
the diagnosis of asthma made in the 
December 1994 service treatment record, the 
diagnosis of possible allergies made in the 
September 1993 service treatment record, 
and the complaints and treatment for chest 
congestion and upper respiratory infections 
found in other service treatment records.

Note 2:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

3.	After undertaking the above development to 
the extent possible, the RO/AMC should 
provide the Veteran with VA neurological 
and orthopedic examinations to ascertain 
the etiology of his current right hand 
disorder.  The claims folder is to be 
provided to the examiners for review in 
conjunction with the examinations and the 
examination report should reflect that the 
examiners reviewed the claims folders.  All 
needed testing, including x-rays and an 
electromyography (EMG) as well as a nerve 
conduction study, should be undertaken.  
After a review of the claims folders and an 
examination of the Veteran, the examiners 
should provide consensus answers to the 
following questions:

(c)	What are the diagnoses for 
all of the Veteran's current 
right hand disorders?

(d)	Is it at least as likely as 
not that any of the Veteran's 
current right hand disorders were 
caused by his military service 
including his twenty years of 
active duty as an aircraft 
structural mechanic?

Note 1:  In providing answers to the above 
questions, the examiners should comment on 
the complaints and treatment for right hand 
weakness and loss of fine motor control 
seen in the 1989 and 1990 service treatment 
records and the treatment for a right fifth 
finger strain see in the 1993 service 
treatment records.

Note 2:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

4.	The RO/AMC should thereafter readjudicate 
the claims.  If any of the benefits sought 
on appeal remain denied, the Veteran should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, any evidence not 
received, any evidence received, and all 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time should 
be allowed for response before the appeal 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


